Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
The Information Disclosure Statements (IDS) filed 6 January 2020, 10 September 2020, and 10 May 2021 have been entered. Applicant’s amendments of the specification filed 23 September 2019 and 10 May 2021 have been entered. Applicant’s amendment of the claims filed 10 May 2021 has been entered. 

Election/Restriction
Applicant’s election of Group II, claims 24-33, and the species of: B-a) wherein the antibody against Activin A competes for binding with, or comprises the heavy and light chain variable regions of, an antibody designated H4H10446P, in the reply filed on 10 May 2021 is acknowledged.
Claims 1-23 are cancelled. Claim 34 has been added. Claims 24-34 are pending and under examination.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, provisional Application No. 62/049,869, filed 12 September 2014, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior application fails to disclose using an antibody against Activin A and the antibody designated H4H10446P, H4H10430P or A1 for treating Fibrodysplasia Ossificans Progressive (FOP). Therefore, the instant claims are not entitled to the benefit of the prior application.
For applying prior art, the priority date of the instant application is 1 April 2015 (the filing date of provisional Application No. 62/141,775). 

Specification
The disclosure is objected to because of the following informalities:
U.S. Application Nos. 15/688,740 and 14/850,844 are abandoned. Applicant’s amendment of the specification filed 23 September 2019 does not include updated status of the related applications.
Appropriate correction is required.
 
Claim Objections
Claims 25, 27 and 34 are objected to because of the following informalities:
In claim 25, the phrase “wherein the antibody competes for binding with antibody …” should be “wherein the antibody competes for binding with an antibody …”.
In claim 27, the phrase “wherein the antibody is chimeric, …” should be “wherein the antibody is a chimeric, … “.
In claim 34, a period should be added at the end of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 25 recites “wherein the antibody competes for binding with antibody comprising the heavy and light chain variable regions of the antibody designated H4H10446P, H4H10430P or A1”. The claim does not specify the heavy and light chain variable regions of the antibodies designated H4H10446P, H4H10430P and A1. Although the specification describes that the antibodies are disclosed in US 2015/0037339 and U.S. Patent No. 8,309,082, the abbreviation, e.g., “A1”, may read on other antibodies. For example, Gray et al. (US 2016/0237154 A1) describes "antibody A1" (see [0075] of Gray et al.) directed against a different antigen. Thus, the metes and bounds of the claims are not clear.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24, 25, 27-30, 32 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
Independent claim 24 recites “A method of treating Fibrodysplasia Ossificans Progressiva (FOP), comprising administering to a subject having FOP an effective regime of an antibody against Activin A.” Depending claim 25 further recites “wherein the antibody competes for binding with antibody comprising the heavy and light chain variable regions of the antibody designated H4H10446P, H4H10430P or A1.” The claims encompass the use of a genus of antibodies which are defined by the antigen and activity, i.e., the antibodies against Activin A and competing for binding with an antibody comprising the heavy and light chain variable regions of the antibody designated H4H10446P, H4H10430P or A1. However, the specification fails to provide adequate written description and evidence of possession of the genus. 
It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy chain and light chain variable regions of a given antibody, each of which includes three CDRs or hypervariable regions which provide the majority of the contact residues for the binding of the antibody to its target epitope; and the conformation of the CDRs, as well as framework residues, influences binding (see Knappik et al., J. Mol. Biol., 2000, Vol. 296(1):57-86). Even for a single epitope, there could be numerous antibodies that have distinct antigen-binding domains. For example, Nair et al. (J. Immunol., 2002, Vol. 168(5):2371-2382) teaches that monoclonal antibodies that bind to the same epitope have dissimilar binding site structures (see Abstract). The prior art does not teach how to predict the structures of the antibodies that bind to a disclosed epitope, let alone a full-length protein. A skilled  subunit exhibit antagonistic and agonistic activities. The specification does not teach what structural features are required such that the antibodies exhibit the therapeutic effects. One skill in the art cannot predict the structural or functional features of plethora of antibodies directed against Activin A that are useful for treating FOP, and those antibodies capable of competing for binding with an antibody comprising the heavy and light chain variable regions of the antibody designated H4H10446P, H4H10430P or A1, as the presently claimed. The specification does not provide the teachings for the structural characteristics for the genus of antibodies, nor disclose sufficient number of species representative of the genus. In Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), the Federal Circuit explained that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. (emphasis added). The specification does not provide sufficient structural characteristics for the antibody itself useful for treating FOP, therefore, the requirement of adequate written description under 35 U.S.C. 112(a) is not satisfied. 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making of the claimed product, or any 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed structures of the encompassed genus of antibodies, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that is part of the invention and reference to a method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 24, 27 and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hino et al. (WO 2015/152183 A1, Int’l. Pub. Date: Oct. 8, 2015, which has a priority filing date on Mar. 31, 2014).
Hino teaches a method for treating Fibrodysplasia Ossificans Progressive (FOP) comprising administering to a mammal, e.g., a human, an effective amount of a binding inhibitor that inhibits the interaction between Activin and Activin A receptor type I 

    PNG
    media_image1.png
    24
    96
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    24
    96
    media_image2.png
    Greyscale
See comment in PubMed Commons belowTherefore, Hino anticipates the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25, 26 and 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Hino et al. (WO 2015/152183 A1), as applied to claims 24, 27 and 28 above, and further in view of Gromada et al. (US 2015/0037339 A1, Pub. Date: Feb. 5, 2015).
Hino teaches as set forth above. Hino, however, does not teach wherein the antibody competes for binding with an antibody comprising the heavy and light chain variable regions of the antibody designated H4H10446P, H4H10430P or A1 (claim 25), 
Gromada teaches antibodies that bind to Activin A, e.g., the antibody H4H10446P, which comprises the heavy chain and light chain variable regions set forth in SEQ ID NOs: 162 and 146, respectively (p. 18, Example 2, Table 1). The amino acid sequences of SEQ ID NOs: 162 and 146 are identical to SEQ ID NOs: 1 and 5 of the instant application (see sequence alignments attached). Gromada teaches that the antibodies are useful for the treatment of a disease or disorder associated with or mediated by Activin A expression, signaling, and activity, or treatable by blocking the interaction between Activin A and Activin A receptor [0110]. Gromada teaches that the antibodies are fully human antibodies with a human constant region, for example, wild-type of modified IgG1 or IgG4, and the antibodies comprise human heavy chain and kappa light chain variable regions [0089] [0133].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an anti-Activin A antibody as taught by Gromada, e.g., H4H10446P, for treating FOP. One of ordinary skill in the art would have been motivated to do so, because Hino teaches a method for treating FOP comprising administering an antibody that specifically binds to Activin A, and Gromada teaches anti-Activin A antibodies suitable for therapeutic uses. Therefore, the combined teachings provide a reasonable expectation of success in treating the disease.

s 25, 26 and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Hino et al. (WO 2015/152183 A1), as applied to claims 24, 27 and 28 above, and further in view of Han et al. (U.S. Patent No. 8,309,082 B2, Date of Patent: Nov. 13, 2012).
Hino teaches as set forth above. Hino, however, does not teach wherein the antibody competes for binding with an antibody comprising the heavy and light chain variable regions of the antibody designated H4H10446P, H4H10430P or A1 (claim 25), wherein the antibody comprises the heavy chain and light chain variable regions set forth in SEQ ID NOs: 18 and 17, respectively (claim 26), and wherein the antibody is a human kappa IgG1 antibody (claims 29-33).
Han teaches an antibody designated “A1” directed against human Activin A (see abstract, and col. 19). Han teaches the amino acid sequences of the heavy chain and light chain variable regions of the antibody A1 (col. 19), which are identical to SEQ ID NOs: 18 and 17 of the instant application (see sequence alignments attached). Han teaches that the antibody A1 is a human kappa IgG1 antibody (col. 45, lines 6-17). Han teaches that the antibody A1 may be used for treatment of a disease (col. 7, lines 45-64).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the antibody taught by Han for treating FOP. One of ordinary skill in the art would have been motivated to do so, because Hino teaches a method for treating FOP comprising administering an antibody that specifically binds to Activin A, and Han teaches an anti-human Activin A antibody 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24, 27-29, 32 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of co-pending Application No. 17/020,493 (reference application).
A method of treating Fibrodvsplasia Ossificans Progressiva (FOP), comprising administering to a subject having FOP an effective regime of an antibody against Activin B, BMP9 or BMP 10”, “wherein the antibody is administered in combination therapy with an ACVR1, ACVR2A, or ACVR2B extracellular domain-Fc fusion protein or an antibody against Activin A”. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘493 application anticipate the instant claims. Therefore, a nonstatutory double patenting rejection is proper. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
NO CLAIM IS ALLOWED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        June 11, 2021